Name: 80/46/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 21 January 1980 on the opening of tariff preferences for products within the province of that Community and originating in Southern Rhodesia
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-01-22

 Avis juridique important|41980D004680/46/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 21 January 1980 on the opening of tariff preferences for products within the province of that Community and originating in Southern Rhodesia Official Journal L 016 , 22/01/1980 P. 0013****( 1 ) OJ NO L 176 1 . 7 . 1976 , P . 99 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 21 JANUARY 1980 ON THE OPENING OF TARIFF PREFERENCES FOR PRODUCTS WITHIN THE PROVINCE OF THAT COMMUNITY AND ORIGINATING IN SOUTHERN RHODESIA ( 80/46/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS SOUTHERN RHODESIA SHOULD BE GRANTED TARIFF PREFERENCES IDENTICAL TO THOSE GRANTED UNDER DECISION 76/570/ECSC ( 1 ) TO THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE EUROPEAN ECONOMIC COMMUNITY ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 PRODUCTS WITHIN THE PROVINCE OF THE EUROPEAN COAL AND STEEL COMMUNITY AND ORIGINATING IN SOUTHERN RHODESIA SHALL BE IMPORTED INTO THE COMMUNITY UNDER THE SAME CONDITIONS AS THOSE DEFINED BY DECISION 76/570/ECSC . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY UNTIL 31 DECEMBER 1980 . DONE AT BRUSSELS , 21 JANUARY 1980 . THE PRESIDENT G . MARCORA